Opinion of the Court by
Judge Hardin:
The only question presented, in this case for our determination is, whether the court erred in sustaining the demurrer of the plaintiff to the 3rd paragraph of the answer.
The answer exhibits no written contract between the parties, nor does it allege that in the hiring of the slave, any reservation or promise was made, exempting the defendant from the responsibility imported by their note, in the then apparent contingency that part, at least, of the service of the slave would be lost by the adoption of the constitutional amendment. And the contract as alleged, substantially avers alike a sale of the use of the mill and of the owner’s title to the services of the slave, for the term expiring on the 25th of December, 1865. And we perceive no sufficient reason for making this case an exception to the general rule, long recognized, and recently re-affirmed in the case of Hughes v. Todd, 2 Duvall 188, that generally the hiring of a slave for a specified time, was substituted to the right of the owner for that time, and took upon himself the risk of the loss of service by the escape of the slave, or his death or other cause, not provided against in the contract.
Wherefore the judgment is affirmed.